         Case 1:19-cr-00169-VM Document 263 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :                  ORDER
     - v. -                        :
                                   :                  S3 19 Cr. 169 (VM)
PEDRO HERNANDEZ,                   :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -x

             WHEREAS,   with   the    consent   of   the   defendant,    PEDRO

HERNANDEZ, his guilty plea allocution was taken before a United

States Magistrate Judge on August 25, 2021; and

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York

             __________________

                                     ___________________________________
                                     THE HONORABLE VICTOR MARRERO
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK
